Title: To John Adams from Samuel B. Malcom, 18 July 1812
From: Malcom, Samuel B.
To: Adams, John



My dear Sir,
Utica July. 18th. 1812.

On my return this morning from Nyork, your two favors of May 21st. & June 17th. were received, and read, with all the sincere respect, & affectionate acknowledgment, it is in my power to express, or entertain.
Although disappointed of office, I feel the consolation, that I am not thereby disgraced, for I am proud, & satisfied, to hold a place in your regards—The expectations on the score of sagacity, which might have been required, to render myself useful to the Public, might have been disappointed, but with all my imperfections, I could not have committed the unbecomeing sin of Ingratitude to you. Your Letters I Shall deposit in my private Casket, that hereafter, my little Son, may acquire the wisdom of being virtuous, that he may become the favorite of the truly great—
On the subject of my Politicks, or attachment to Party, it is not difficult, for me to explain, or decide: A submission, to the constituted authorities of my Country, a  reverence, & support of its Constitution & Laws, Constitute, the first, & as to Party, I have seen so many imperfections, attendant upon all, that I am resolved never, by any alliance, to subgugate myself to its controul—It is a desirable freedom, in a free country, to retain the privilege, of praising merit, from whatever quarter it is exhibited, & decry folly, & vice, wherever, they may occasionally show themselves—Among the high conceits of men, it seems to me monstruous, that they should voluntarily relinquish the dignity of opinion—In the determination to combat with this political paradox, I am not-less aware, of the personal persecutions, which the indulgence of such a Sentiment, has already originated, or unadvised that they, may be continued—Carefully avoiding presumption, I shall continue to hazard political reflections with decency, & when confident of their truth, I shall Maintain them, with all the energy which my Judgement can command—
In answer to your enquiries, it is my misfortune to say that 12 Miles separates me from the society of Judge VanderKemp, (your friend) & from Col. Smith about 32 miles—I Should have considered it fortunate, if all our arrangements, had made it consistent, to place me by the side of a profound Scholar, & a good hearted Gentleman.
In the hurry in which I now write, you will be disappointed on the score of my more definite notions of politicks? They will be best understood from printed publications, which I shall soon forward to you, written at my leisure; I send them to you, without diffidence, because knowg.if you cannot discharge me with complacency, it is not in your heart to be unkind—
I had forgotten to mention that the Gentleman appointed Judge is a Mr. Wm. P. Van Ness: second to Col. Burr. In his Duel with Genl. Hamilton, & the reputed author of a famous pamphlet entitled “Aristides” written to the promote the Views of “Burr” when running against Gov. Lewis—If he was the  Author I admire his intelligence, in the proportion which I despise Murder—
Acquaint your Lady of the assurances of my affectionate respects, Miss Smith of my compliments, & retain for yourself all the / reverence of my best regards.

Saml: B Malcom